DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to  perform a training operation on the data channel in response to a training request received from an external device, to detect at least one mode parameter in the training operation, to select one of a first transmission signaling mode and a second transmission signaling mode as the transmission signaling mode using the detected mode parameter, and to output mode flag information, associated with the detected mode parameter, to the external device.
 4.	With respect to dependent claim 2-10 since these claims are depending on claim 1, therefore claim 2-10 are allowable subject matter. 
5.	With respect to independent claims 11, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to transmitting the detected mode parameter to an external device; setting at least one of a non-return-to-zero (NRZ) mode and a pulse amplitude modulation 4-level (PAM4) mode to a transmission signaling mode based on mode register set setting information from the 
 6.	With respect to dependent claim 12-15 since these claims are depending on claim 11, therefore claim 12-15 are allowable subject matter. 
7.	With respect to independent claims 16, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to  a controller configured to control the memory device and to select the transmission signaling mode using at least one mode parameter, wherein the memory device comprises: memory device processing circuitry comprises configured to store the transmission signaling mode; and receive a training request from the controller, to detect at least one mode parameter, associated with the data channel, in response to the training request, and to transmit flag information, associated with the detected at least mode parameter, to the controller.
 8.	With respect to dependent claim 17-20 since these claims are depending on claim 16, therefore claim 17-20 are allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Ainspan et al (US Patent 9,699,009), Cox et al (Pub. No.:  US 2015/0378950).
		Ainspan et al (US Patent 9,699,009) shows the NRZ and PAM4 mode
ox et al (Pub. No.:  US 2015/0378950) shows data bus with command logic.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
02/11/2022
/HAN YANG/
Primary Examiner, Art Unit 2824